Title: Abigail Adams to William Smith Shaw, 20 March 1798
From: Adams, Abigail
To: Shaw, William Smith


        
          my Dear Nephew
          Philadelphia March 20th 1798
        
        I received your Letter of Jan’ry 23d and was gratified to find your Hand writing improving.
        I know you are attentive to what is passing in the political World, indeed who can be an indifferent Spectator, in Times so critical, so allarming and so big with Concequences as the present?
        I send you a late publication under the signature of scipio, [“]Reflections on Monroe’s view of the conduct of the Executive.” I do not know who the writer is—
        Many of the observations and reflections containd in your Letter, meet with my approbation, and do honour to you. Not so the Sarcasam, and the Metaphor, by which you describe miss Peabodys expected Change from a single to a married state, connecting the Image of a Melafactor condemned to Execution, with the entrance into a state, prounounced by holy writ “Honarable in all things” and Sanctiond by the experience of Ages as one of the strongest Links in the social order, as one of the firmest pillars which supports Decency, Virtue, and Religion, in the world. It is the origion of all relations, and the first Element of all duties,
        
          “The source of every social tie
          united wish and mutual joy”
        
        “Mr Burk observes in a Letter of his, That the Christian Religion by confining marriage to pairs, and by rendering that Relation Indissoluble, has by these two things done more towards the Peace, happiness settlement and civilization of the world, than by any other part, in the whole scheme of divine Providence” Never again my dear Nephew, exercise your wit at the expence of Reason and judgement, to that holy state you owe your own honorable existance, and it is always a proof of a depravity of Mind and Manners to aim at Sapping the foundation upon which they are built. I cannot asscribe to you any Such motives, the thoughtless Ebuilition of a youth full fancy gave your pen the latitude, which I know your judgment must condemn. In this Rage of innovation, this endeavour at shaking down all old revered Principles of Religion and Government, it would be well for the Youth of our Country to attend with the veneration due to an oracle to the following eloquent observations of the late mr Burk upon Manners—
        
        “Manners are of more importance than Laws. upon them in a great measure the Laws depend. the law touches us, but here and there, and now and then. Manners are what vex or sooth, corrupt or purify, exalt or debase, barbarize or refine by a constant, steady, uniform, insensible opperation, like that of the air we breathe in. They give the whole form and contour to our Lives. According to their quality, they aid Morals, they supply them or they totally destroy them”
        I rejoiced at the good account you give me of my Grandsons, and I indulge the pleasing hope, that with examples So pure and amiable as they have before them, they will be led to adopt and cultivate every Virtue and grace, which may adorn society, and do honour to their Teachers to their Parents and to your truly affectionate / Friend and Aunt
        
          Abigail Adams
        
      